Citation Nr: 1122063	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  03-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill (Chapter 30).




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2005, the Board remanded this claim for additional development and consideration.


FINDINGS OF FACT

1.  The Veteran served honorably in the military from November 1986 to November 1990.

2.  However, there is no evidence in the file indicating the courses he enrolled in and completed while attending Great Yarmouth College in the United Kingdom are courses leading to a standard college degree or its equivalent.


CONCLUSION OF LAW

The criteria are not met for educational assistance benefits under Chapter 30, Title 38, of the United States Code (the Montgomery GI Bill (MGIB)), concerning the Veteran's enrollment and attendance in engineering courses (as part of an Electrical Installation Program) at Great Yarmouth College in the United Kingdom.  38 U.S.C.A. §§ 3001-3036, 3678 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.7042, 21.7130, 21.7131, 21.4260 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held, however, that VCAA notification procedures do not apply in cases where the applicable Chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in a case involving a waiver request).  VCAA notice was not required in this appeal because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2010) for claims under Chapter 1607.

Under 38 C.F.R. § 21.1031(b), "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  To this end, the Veteran was so advised in the initial August 2002 notification letter and subsequent January 2003 statement of the case (SOC).  Further, in March 2005, the Board remanded this claim to the RO to attempt to further assist him in locating evidence he had referenced in several statements and to provide any additionally required notice.  In February 2011, pursuant to this remand directive, the RO sent him a notice letter that he, unfortunately, did not respond to.  So there nonetheless was substantial compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


The Veteran also has evidenced his actual knowledge and understanding of the requirements for receiving the requested VA benefits in his written statements and pleadings, including insofar as supposedly having taken qualifying courses at this college outside of the United States that would lead to a standard college degree.  The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009), wherein the U. S. Supreme Court overturned the lower Federal Circuit Court's holding in Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), and held that, as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.

Other precedent cases also indicate the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Whether the Veteran is Entitled to Education Benefits under the Montgomery GI Bill (MGIB)

The Veteran is requesting VA education assistance for his courses pertaining to electrical engineering (and, specifically, an Electrical Installation Program) he took overseas at Great Yarmouth College in the United Kingdom.  

Under Chapter 30 of Title 38 of the United States Code, provisions are set forth to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3036 (West 2002).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2010).

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2002); 38 C.F.R. § 21.7042(a)(1)-(2) (2010).

The evidence indicates the Veteran has this required service; he began his active duty service in November 1986 and was discharged under honorable conditions in November 1990, so after some 4 years.  Accordingly, he meets the initial, mandatory eligibility requirements for Chapter 30 Montgomery GI Bill benefits under 38 U.S.C.A. § 3011(a)(1)(A).

But 38 C.F.R. § 21.7220(a) provides that a course of education offered by an educational institution must be approved by:  (1) the State approving agency for the State in which the educational institution is located; or (2) the State approving agency that has appropriate approval authority; or, (3) VA, where appropriate.  

And VA will not pay educational assistance for an enrollment in any course that has not been approved by a State approving agency or by VA when that agency acts as a State approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 21.7122(a), 21.7220.  In other words, the law requires specific State or VA course approval for Chapter 30 benefits.  

Further, the criteria for approving post-secondary courses in foreign countries are provided in 38 C.F.R. § 21.4260.  To achieve approval of post-secondary courses in foreign countries, the following requirements apply:  the educational institution offering the course is an institution of higher learning; and, the course leads to a standard college degree or its equivalent.  38 C.F.R. § 21.4260(a).

The engineering program the Veteran attended, however, and for which he is seeking these education benefits, was not an approved program, so non qualifying.  38 C.F.R. § 21.7130.

As previously explained in the Board's March 2005 remand, when the Veteran applied for educational benefits in March 2000 for a course offered at Great Yarmouth College in Great Britain, some evidence referred to in that application appeared to be missing.  Specifically, the centre manager reportedly had signed an enrollment certification indicating the course (C+G236 Electrical Installation Pt. 3) was part of a graduate or advanced professional degree program - NVQ 4, which he indicated was "equivalent by exam."  The centre manager referred to paperwork attached to the certification, but that paperwork was not in the education benefits file created by the RO.

Also, in his November 2002 letter, the Veteran had stated that he sent a prospective and a letter of explanation showing that the NVQ system is equivalent to a standard college degree program.  In his February 2003 substantive appeal (VA Form 9), he also had referred to a pamphlet he had sent to the RO regarding the NVQ 4 program.  In a second substantive appeal, he had again referenced this supporting evidence.

So the Board's March 2005 remand was to try and obtain this additional evidence that might show the Veteran had attended a qualifying program or course of study.  Unfortunately, though, none of this supporting evidence was obtained since he did not respond to the RO's February 2011 letter.  The letter provided him the opportunity to submit additional evidence, or at the very least identify where it could be obtained, and he failed to respond.  The duty to assist him with his claim is not a one-way street.  If he wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, absent any additional evidence supporting his contention that his courses taken would lead to or were the equivalent of a standard college degree program, VA regulations expressly indicate that education benefits are unwarranted.  And while the Board empathizes with him and is sympathetic to his situation, there simply is no legal basis to find him eligible for education assistance benefits under the MGIB.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  38 U.S.C.A. § 1725.  The Board is without authority to grant benefits simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  It is well-settled that VA must follow all relevant laws and regulations.  38 U.S.C.A. § 7104(c).  See also Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959); Service v. Dulles, 354 U.S. 363, 383-89 (1957); United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 265-68 (1954); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (Board not free to ignore regulation adopted by VA); see also Grivois v. Brown, 6 Vet. App. 136, 140 (1994) (citing Vitarelli, supra, for proposition that procedures must be provided to all similarly situated VA claimants).


So, under the circumstances of this case, the Veteran's claim for educational assistance benefits for his attendance at Great Yarmouth College in Great Britain must be regarded as legally insufficient because the requisite element for eligibility to qualify for this benefit, namely, a VA-approved program of education, has not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for education benefits under the Montgomery GI Bill is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


